Citation Nr: 1609664	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-30 376	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II (diabetes).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and non-service-connected cirrhosis of the liver.  

4.  Entitlement to service connection for a left leg fracture, to include as secondary to service-connected diabetes.

5.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected diabetes and pulmonary sarcoidosis.

6.  Entitlement to special monthly compensation (SMC) based on housebound status.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for diabetes; service connection for hypertension, a left leg fracture, and cirrhosis of the liver; and entitlement to SMC based on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hypertension was denied in a February 2005 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final February 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final February 2005 rating decision is new and material; the criteria to reopen the claim for hypertension have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants the Veteran's petition to reopen his claim for hypertension, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.


Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for hypertension was initially denied in a February 2005 rating decision, on the basis that there was no evidence that the condition occurred in or was otherwise related to active service or a service-connected disability.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the February 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2009, the Veteran filed a petition to reopen his claim.  In a February 2010 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed.  Evidence received since the last final denial of the Veteran's claim in February 2005 includes additional VA and private treatment records, lay statements from the Veteran, as well as the testimony from the Veteran at his December 2015 hearing.  All the evidence is new, in that it was not previously of record at the time of the February 2005 rating decision.  Furthermore, the medical treatment records and VA examination reports are material because they relate to the etiology of the Veteran's hypertension, specifically whether is it is related to his service-connected diabetes.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for hypertension is reopened.





ORDER

New and material evidence having been received; the claim of entitlement to service connection for hypertension is reopened.


REMAND

Initially, the Board finds that there may be outstanding private and VA treatment records relevant to the pending appeals.  VA treatment records note that the Veteran received treatment from a private urologist for early onset erectile dysfunction.  As the Veteran's erectile dysfunction could be related to his service-connected diabetes, these records are relevant.  Additionally, a December 2008 VA treatment record noted that the Veteran's private physician was Dr. Patrice Pharr and a July 2010 treatment record noted that his VA prescriptions for his diabetes had expired but he was still getting them filled in the community via private insurance.  With regard to VA treatment records, the most contemporaneous VA treatment records obtained by VA are dated in September 2013.  While the Veteran submitted VA treatment records dated as recently as August 2015, it is unclear whether these are complete treatment records.  Moreover, at his December 2015 hearing, the Veteran testified that he received VA treatment for his diabetes and cirrhosis of the liver approximately every six months.  Additionally, a June 2010 VA treatment record noted that the Veteran had received treatment from the Southern Nevada VA Health Care System.  To date, records from the Southern Nevada Health Care System and have not been associated with the record.  On remand, all outstanding private and VA treatment records must be obtained. 

The Board notes that on February 8, 2016 VA received two compact discs (CDs) in support of the Veteran's claim.  The CDs were purported to be VA treatment records from 1997 to present.  While images of those discs are of record, it is unclear whether the evidence from those discs has been associated with the record.  Specifically, the record contains no other evidence that was received on February 8, 2016.  However, numerous VA treatment records dated within the specified period were uploaded on February 11, 2016.  Accordingly, on remand the AOJ should verify that the records on the CDs were uploaded to VBMS, and if not, upload the contents to VBMS and associate them with the Veteran's electronic claims file. 

With regard to the Veteran's increased rating claim for diabetes, a June 2014 treatment record from Alliance Foot and Ankle noted that the Veteran was diagnosed with diabetic neuropathy.  At his last VA diabetes examination in October 2012, the examiner noted that the Veteran did not have diabetic neuropathy.  Accordingly, the record suggests that the Veteran's diabetes has worsened since his last VA examination.  On remand, the Veteran should be provided a contemporaneous VA examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).

With regard to the Veteran's claim for a left leg fracture, the Board finds that the VA opinion of record is inadequate.  Specifically, in a January 2010 VA examination report the examiner opined that the Veteran's fibula fracture was less likely than not caused by or a result of his diabetes.  In support, the examiner noted that between 2007 and 2009 the Veteran never had a blood sugar higher than 200 or an A1C above 7.8 percent.  Therefore based on the evidence, the Veteran's fractured fibula was less likely as not caused by a result of his diabetes.  The Board notes that the examiner's opinion is inadequate, in that it inaccurately indicated that the Veteran did not have blood sugars higher than 200.  To the contrary, VA treatment records from November 2008 indicated that the Veteran had poor diabetes control and reported blood sugars ranging from 300-500.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating an opinion based upon an inaccurate factual premise had no probative value).  Additionally, the examiner's opinion did not adequately address whether the Veteran's left leg fracture was aggravated by his service-connected diabetes.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Accordingly, on remand an adequate opinion must be obtained. 

With regard to the Veteran's claim for hypertension, the Board finds that the January 2013 VA opinion of record is inadequate.  Specifically, the examiner opined that the Veteran's hypertension was less likely as not proximately due to or the result of his diabetes.  The examiner stated that according to ratings in 2004 the Veteran's hypertension was not related to his diabetes, that currently he was on medication with good control, and had no complications from hypertension.  The examiner went on to note that hypertension was a comorbidity for cardiovascular events with diabetes, but was not caused or aggravated by the Veteran's diabetes.  The Board finds that the examiner's opinion is inadequate.  Specifically, the examiner's reference to a 2004 rating appears to be a reference to the October 2004 diabetes examination.  The Board finds that reliance on stale examination findings insufficient.  Moreover, it is unclear whether the examiner's finding that the Veteran was current on medications with good control indicated that the Veteran's diabetes was under good control or whether his hypertension was under good control.  Moreover, the examiner failed to explain the significance of the fact that hypertension was a comorbidity for cardiovascular events with diabetes.  Accordingly, on remand the Veteran should be provided an adequate VA examination to determine whether his hypertension is caused by or related to service or his service-connected diabetes.  See Nieves-Rodriguez, 22 Vet. App. at 304 (stating that an examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

With regard to the Veteran's claim for cirrhosis of the liver, the Board finds that an additional VA examination is needed.  The January 2010 and October 2012 examiners opined that the Veteran's liver cirrhosis was not caused by the Veteran's diabetes.  Additionally, the October 2012 examiner opined that it was not aggravated by the Veteran's diabetes or caused by his oral diabetes medications.  However, the examiner did not address whether the Veteran's liver cirrhosis was aggravated by his diabetes medication or provide any rationale for finding that it was not caused by his diabetes medication.  Accordingly, the opinions are inadequate.  Additionally, in a statement received in May 2013, the Veteran asserted that his cirrhosis may be related to his service-connected sarcoidosis.  To date, VA has not obtained an opinion addressing that theory of entitlement.  Accordingly, on remand the Veteran should be provided a VA examination to determine the etiology of his liver cirrhosis. 

The Board notes that the Veteran's claim for SMC on the basis of housebound status is inextricably intertwined with his claims for an increased rating for his diabetes mellitus and service connection for his left leg fracture.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).  Consequently, the Veteran's SMC claim must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from September 2013 to present, as well as all outstanding records from the Southern Nevada VA Health Care System and any outstanding fee basis records.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his disabilities on appeal, to include records from Dr. Pharr, the Veteran's private urologist, and any updated treatment records from Alliance Foot and Ankle.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Verify that the records on the two CDs received on February 8, 2016, were uploaded to VBMS, and if not, upload them to VBMS and associate them with the Veteran's electronic claims file.  If the records are found to be duplicative of the evidence of record, the AOJ should provide written documentation to that effect.

4.  Provide the Veteran with an appropriate VA examination(s) to determine the current nature and severity of his service-connected diabetes and all complications attributable to his diabetes, to include his diabetic retinopathy and diabetic peripheral neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

5.  Provide the Veteran with an appropriate VA examination to determine whether his left leg fracture is related active service or his service-connected diabetes.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must state:

a.  Whether it is at least likely as not (i.e. a 50 percent probability or more) that the Veteran's left leg fracture had its onset during or is otherwise etiologically related to active service.

b.  If the above opinion negative, then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left leg fracture was caused or aggravated by his service-connected diabetes or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should address the November 2008 VA treatment records indicating that the Veteran slipped and fell from some equipment that was slippery and that in the months prior to his fall, he had poor control of his diabetes with hyperglycemia. 

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

A complete rationale must be provided for any opinion offered.

6.  Provide the Veteran with an appropriate VA examination to determine the etiology of the Veteran's hypertension.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must state:

a.  Whether it is at least likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension had its onset during or is otherwise etiologically related to active service, to include his in-service herbicide exposure.

b.  If the above opinion negative, then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

A complete rationale must be provided for any opinion offered.

7.  Provide the Veteran with an appropriate VA examination to determine whether his cirrhosis of the liver is related active service or his service-connected diabetes or pulmonary sarcoidosis with bronchitis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must state:

a.  Whether it is at least likely as not (i.e. a 50 percent probability or more) that the Veteran's cirrhosis of the liver was had its onset during service or is otherwise etiologically related to active service, to include his in-service herbicide exposure.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cirrhosis of the liver was caused or aggravated by his service-connected diabetes or any other service-connected disability or medication prescribed for a service-connected disability/

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In rendering the above requested opinions, the examiner should address the Veteran's May 2013 statement that he was advised by his doctors that his cirrhosis was caused by his diabetes medications or his service-connected sarcoidosis; the November 2005 treatment record noting that the Veteran needed to have liver panel ordered for his anti-diabetic rosiglitazone; that his VA doctor told him he had elevated liver function tests as far back as 1993. 

The examiner should also address the treatise evidence submitted by the Veteran entitled "Non-alcoholic Fatty Liver Disease."

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).
A complete rationale must be provided for any opinion offered.

8.  Thereafter, readjudicate the claims including entitlement to Special Monthly Compensation.  If any benefit is not granted in full, the Veteran and his representative must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


